Citation Nr: 1215560	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-39 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 30 percent, for service-connected status post left knee total arthroscopy.

2.  Entitlement to an increased evaluation, in excess of 10 percent, for service-connected residuals of chrondromalacia right knee with patellar tendon traction spurs.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971 and from September 1975 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a January 2010 Travel Board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record.

The Board further notes that the Veteran clearly indicated in a VA Form 21-4138, dated January 2012 that he is no longer seeking entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling; this issue, which had been certified to the Board for review, must therefore be dismissed.

The issue of entitlement to an increased evaluation, in excess of 10 percent, for service-connected residuals of chrondromalacia right knee with patellar tendon traction spurs is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2012, prior to promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138 that he would like to withdraw the appeal as to the issue of entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a VA Form 21-4138, dated January 2012, that he wanted to withdraw the issue of entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling.  The Board further notes that the Veteran reiterated his intent to withdraw the claim at his January 2012 Travel Board hearing.  The Board notes that the withdrawal was in writing and therefore has been accepted as a withdrawal of the issue of entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling, currently on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling, and the appeal is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement an increased evaluation for service-connected status post left knee total arthroscopy, currently evaluated as 30 percent disabling, is dismissed.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased evaluation, in excess of 10 percent, for service-connected residuals of chrondromalacia right knee with patellar tendon traction spurs.  

Initially the Board notes that the record on appeal contains a July 2009 RO Memorandum on the Finding of the Unavailability of Social Security Administration (SSA) records.  It was noted in the Memorandum that a negative reply for records had been received from SSA in March 2009 regarding any available records of the Veteran.  In an April 2009 VA Form 21-4138, the Veteran indicated that he was not in receipt of SSA benefits.  However, at the Veteran's recent personal hearing in January 2012, the Veteran reported that although he had initially been denied benefits by SSA he had recently been awarded such benefits effective from the previous year.  See January 2012 Board hearing transcript, p. 14-15.  VA has a duty to obtain SSA records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002).  Thus, a remand to obtain the Veteran's SSA disability records is necessary before proceeding to evaluate the merits of the Veteran's claims.

Next the Board notes that the Veteran stated at his January 2012 hearing that he was scheduled to have a total knee replacement for his right knee.  The Veteran further stated that he is currently receiving treatment from the Orlando VA medical center (VAMC) and the Orange City, Florida community based outpatient clinic (CBOC).  However, these records are not associated with the claims folder.  The record does contain some treatment reports from the Orlando VAMC as well as the Tampa VAMC dating through March 2010.  Specifically, any records pertaining to the Veteran's right knee prior to a total knee replacement surgery as well as the surgical records associated with the total knee replacement should be added to the Veteran's claims file.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.

Finally the Board notes that the Veteran is service-connected for residuals of chrondromalacia right knee with patellar tendon traction spurs, currently evaluated as 10 percent disabling.  In a January 2009 rating decision, the RO relied on a December 2008 VA examination in assigning the Veteran's 10 percent evaluation.  However, at the January 2012 Board hearing, the Veteran asserted that his condition has increased in severity since the December 2008 VA examination.  Specifically, the Veteran indicated at his January 2012 Travel Board hearing that his right knee disability had increased in severity since his initial evaluation.  Indeed the Veteran further stated that he was scheduled to have a total knee replacement for his right knee in March 2012.  The Veteran noted that there were VA treatment records that would show how the Veteran's right knee disability had worsened.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals of chrondromalacia right knee with patellar tendon traction spurs.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of their decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2.  Obtain any VA treatment records from the Orlando, Florida and Tampa, Florida VAMCs, as well as the Orange City, Florida CBOC for the period from March 2010 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals of chrondromalacia right knee with patellar tendon traction spurs.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A complete rationale should be given for all opinions and conclusions expressed.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


